Name: Council Regulation (EEC) No 523/91 of 27 February 1991 extending the validity of Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  executive power and public service;  economic geography;  trade
 Date Published: nan

 5 . 3 . 91 Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 523/91 of 27 February 1991 extending the validity of Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 71 5/90 ('), as amended by Regulation (EEC) No 297/91 (2), and in particular Article 31 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 715/90 is to apply only until 28 February 1991 ; Whereas it is not certain that the fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, and the Decision which is to be substituted for Council Deci ­ sion 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories with the European Economic Community (3) will have entered into force by that date ; whereas, in order to avoid a break in continuity of trade, the validity of the Regulation in question should therefore be extended ' beyond 28 February 1991 , HAS ADOPTED THIS REGULATION : Article 1 In Article 31 of Regulation (EEC) No 715/90, '28 February 1991 ' shall be hereby replaced by '29 February 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1991 . For the Council The President J.-C. JUNCKER (') OJ No L 84, 30. 3 . 1990, p . 85 . O OJ No L 36, 8 . 2. 1991 , p. 9 . (3) OJ No L 175, 1 . 7. 1986, p . 1 .